Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INDEX TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2012 Page Consolidated Balance sheets F-2 Consolidated Statements of Operations and Comprehensive Income F-3 Consolidated Statement of Changes in Capital Deficiency F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 - F-16 The amounts are stated in U.S. dollars ($) in thousands. ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS (U.S dollars in thousands) (Unaudited) December 31, June 30, A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Marketable and other securities Restricted cash and short term marketable securities - Trade receivables Other receivables Inventories T o t a lcurrent assets SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, net DEFERRED ISSUANCE COSTS, net 34 - T o t a lassets $ $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Convertible subordinated notes, series B Long-term loan from shareholders - Deferred income T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY T o t a l liabilities CAPITAL DEFICIENCY: Share capital - ordinary shares of no par value (authorized: December 31, 2011 - 95,000,000 shares; June 30, 2012 - 95,000,000 shares; issued: December 31, 2011 - 25,406,095 shares; June 30, 2012 - 25,413,858 shares; outstanding: December 31, 2011 - 22,761,256 shares;June 30, 2012 – 22,769,019 shares) and additional paid in capital Warrants Accumulated deficit ) ) Accumulated other comprehensive income Treasury shares, at cost(2,644,839 ordinary shares) ) ) T o t a lcapital deficiency ) ) T o t a lliabilities and capital deficiency $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. F-2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (U.S dollars in thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, REVENUES $ COST OF REVENUES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) FINANCIAL EXPENSES- net ) INCOME (EXPENSES) FROM DEVALUATION (Revaluation) OF CONVERSION FEATUREEMBEDDED IN SERIES A CONVERTIBLE NOTES ) GAIN/LOSS FROM REVALUATION OF SERIES B CONVERTIBLE NOTES ) ) NET LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) LOSS PER SHARE (“EPS”): Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic Diluted COMPREHENSIVE LOSS: Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized losses (gains) on available-for-sale marketable securities ) ) NET COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim condensed consolidated financial statements. F-3 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN CAPITAL DEFICIENCY (Unaudited) Share capital and additional paid in capital Accumulated Number of shares Accumulated other Comprehensive Treasury Total capital (in thousands) Amount Warrants deficit Income shares deficiency BALANCE AT JANUARY 1, 2012 $ $ $ ) $ $ ) $ ) CHANGES DURING THE SIX MONTHSENDED JUNE 30, 2012: Net loss for the period ) ) Compensation related to employee stock option grants Unrealized gains on available-for-sale marketable securities, net Exercise of options granted to employees 8 * BALANCE AT JUNE 30, 2012 $ $ $ ) $ $ ) $ ) The accompanying notes are an integral part of these interim condensed consolidated financial statements. * Amounts are smaller than $1,000 F-4 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) (Unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period $ ) $ ) Adjustments to reconcile net loss for the period to net cash used in operating activities: Depreciation and amortization: Property and equipment Deferred issuance costs 34 69 Accrued interest, premium amortization and currency differences on marketable securities ) Impairment of marketable securities -,- Increase (decrease) in accrued severance pay ) 91 Compensation related to employee stock option grants Revaluation of conversion feature embedded in series A convertible notes -,- (1
